Citation Nr: 0216004	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  01-01 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
acne vulgaris.

(The issue of entitlement to service connection for acne 
vulgaris will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1943.

The Boise, Idaho, Department of Veterans Affairs (VA), 
Regional Office (RO), denied entitlement to service 
connection for acne vulgaris by a rating action issued in 
April 1974; the veteran was notified of this decision on 
April 16, 1974.  While the veteran appealed the denial of 
service connection for skin cancer, he never submitted a 
notice of disagreement with the denial of service connection 
for acne vulgaris.

This appeal arose from the April 2000 decision of the 
Muskogee, Oklahoma, RO, which found that the veteran had not 
submitted sufficient new and material evidence to reopen the 
claim for entitlement to service connection for acne 
vulgaris.

The Board is undertaking additional development on the issue 
of entitlement to service connection for acne vulgaris 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by 38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for acne 
vulgaris in April 1974; the veteran was notified of this 
decision on April 16, 1974.

2.  Evidence submitted since the April 1974 decision is 
relevant to and probative of the question of whether the 
veteran's acne vulgaris was aggravated by his service, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for acne vulgaris has been submitted.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that he has presented sufficient 
new and material evidence to reopen his claim for service 
connection for acne vulgaris.  He stated that the additional 
evidence that he was presented establishes that his period of 
service made his preexisting condition worse and that his 
claim should therefore be reopened and granted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran's service medical records included the November 
1942 entrance examination which indicated that he had acne 
over the face and body.  In April 1943, he was diagnosed with 
chronic severe acne vulgaris over the head and back.  It was 
noted that it existed prior to service.  It was noted that 
the condition had begun at the age of 14 and involved the 
face, chest, back and buttocks.  It was commented that he had 
received radiation therapy in civilian life.  The examiner 
noted that tropical climates made the condition worse and 
that he should be transferred to a colder climate.  The 
lesions were noted to suppurate, causing pain and discomfort.  
In July 1943, it was noted that the three months of tropical 
service had worsened the lesions.  By August 1943, the 
condition had improved.  At the time of the September 1943 
separation examination, the diagnosis was severe, chronic 
acne vulgaris with multiple heavy scarring over the chest, 
back and shoulders.  

A September 1970 VA examination noted that the veteran had 
severe acne vulgaris over the face, neck and chest.  A 
private physician noted in January 1974 that the veteran had 
had severe acne of the face, chest and back at the time of 
his induction into service.  For several months, he had 
undergone x-ray treatment on these parts of his body.  
Another VA examination was performed in February 1974.  The 
veteran had significant scarring of the face, neck, chest and 
back from old quiescent acne vulgaris.  

In April 1974, the RO denied entitlement to service 
connection for acne vulgaris.  It was found that the evidence 
did not support a finding that the condition had been 
aggravated by service beyond its preservice level.

A November 1974 VA examination noted that the veteran's skin 
had marked skin changes of the entire back, upper chest, 
upper shoulders, neck and face.  The underlying basic skin 
condition was that of scarring, thickening, pigmentation and 
areas of built up scar tissue.  There was quite a lot of 
itching and sensitivity.  Acne vulgaris was diagnosed.  A 
July 1975 VA examination noted a lot of damage due to the 
removal of basal cell carcinoma.  He also had widespread 
whitened scars presumably from old acne comedones.  A June 
1986 VA examination found marked diffuse severe scarring from 
acne over the back, chest and face.  Severe acne scarring was 
also noted during a July 1989 VA examination.

VA re-examined the veteran in April 1992.  The examiner noted 
that the veteran had had acne prior to service but that it 
had become severely activated while he was serving in New 
Caledonia.  He had many acne scars over the thorax, both 
posteriorly and anteriorly, as well as a number of lesions 
over the anterior pectoral area.  The impression was status 
post acne-aggravated by military duty in World War II.  A 
private examiner commented in June 1993 that the veteran's 
severe acne had gotten worse when he was sent overseas.
Another VA examination was conducted in February 1999.  The 
veteran's outbreak of severe acne while serving in New 
Caledonia was noted.  He had hundreds of stellate scars over 
the back and chest which were very likely the residual of 
severe nodulocystic acne.  The assessment was severe 
nodulocystic acne in part triggered by exposure to tropical 
environment while stationed in New Caledonia.  This 
subsequently led to severe tropical type acne which led to 
radiation therapy to control.

A private physician, M. G. M., stated on July 23, 2002, that 
the veteran had had a history of acne vulgaris during his 
teen years.  It was stated that "[d]uring his service in the 
military, he was stationed in a tropical area.  In my opinion 
the hot climate most probably exacerbated his acne.."  On 
July 25, 2002, K. J. F., another private physician noted that 
the veteran had had a mild amount of acne vulgaris at the 
time of his induction into service.  He was then sent to the 
South Pacific, where he suffered a flare-up, which 
necessitated his return to the States for x-ray therapy.  It 
was stated that "[i]t is completely possible that transfer 
to the South Pacific could have triggered his flare of acne 
both from the standpoint of increasing stress which has been 
an exacerbating factor of acne as well as changes in climate, 
changes in the temperature or even aggravation of his natural 
skin flora by fungus from the South Pacific.  All of the 
factors could be influencing flare of acne vulgaris that he 
had in his youth."  Another private physician, D. K. D., 
indicated on July 28, 2002, that the veteran's acne 
apparently became worse upon entering the military after he 
was sent to a tropical climate.  It was possible that either 
stress or environmental changes could be related to this 
flare.


Relevant laws and regulations

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2002).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2002).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

There were amendments made to the regulations governing new 
and material evidence as part of the VCAA.  These amendments 
altered the definition of what constitutes "new and 
material" evidence, see 38 C.F.R. § 3.156(a) (2002), as well 
as redefining the application of the duty to assist, see 
38 C.F.R. § 3.159(c) (2002), and finding that medical 
examinations and opinions are required only after new and 
material evidence has been presented, see 38 C.F.R. 
§ 3.159(c)(4)(iii) (2002).  However, these amendments are 
only effective prospectively for claims filed on or after 
August 29, 2001.  Therefore, since this appellant's claim was 
filed in April 2000, the definition of "new and material" 
evidence effective at that time will be used.

Discussion

The evidence received after the April 1974 denial of the 
claim, including the report of the April 1992 and February 
1999 VA examinations and the letters received from three 
private physicians in July 2002, is clearly relevant to and 
probative of the question of whether the veteran's 
preexisting acne vulgaris was aggravated by his period of 
service.  Taking this evidence as credible, for the sole 
purpose of the claim to reopen, it is found that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2002).  When there is such 
evidence, "[t]his does not mean that the claim will always 
be allowed, just that the case will be reopened and the new 
evidence considered in the context of all other evidence for 
a new determination of the issues."  Smith v. Derwinski, 1 
Vet. App. 178, 180 (1991).


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for acne vulgaris, and 
to this extent only, the claim is granted.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

